Citation Nr: 1738593	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-33 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected posttraumatic stress disorder (PTSD), major depressive disorder and generalized anxiety disorder, rated as 70 percent disabling.

2.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	George J. Singley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision (PTSD) and a December 2010 rating decision (heart) by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The November 2010 rating decision granted service connection for PTSD, major depressive disorder and generalized anxiety disorder, and assigned an initial rating of 50 percent effective July 22, 2010.  Thereafter, a January 2014 rating decision assigned a staged initial rating of 70 percent effective July 16, 2013.  However, a December 2015 rating decision found that the January 2014 rating decision contained clear and unmistakable error and assigned an initial rating of 70 percent effective July 22, 2010, the effective date for the award of service connection.  The issue on appeal has been characterized as shown on the title page of this decision.

In May 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that when entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Veteran's PTSD impacts the Veteran's employment and the private medical records indicated that he was having difficulty maintaining substantially gainful employment, the evidence does not reflect that he is unable to work due to his PTSD.  Indeed, the Veteran testified that he was currently employed, but fearful of the future.  Therefore, the issue of entitlement to a TDIU is not raised at this time.

The issue of entitlement to a higher initial rating for service-connected PTSD, major depressive disorder and generalized anxiety disorder, rated as 70 percent disabling, is the subject of the Remand below.  VA will notify the Appellant if further action is required.


FINDING OF FACT

During the May 2017 hearing, the Veteran's attorney requested withdrawal of the issue of entitlement to service connection for a heart disability.


CONCLUSION OF LAW

The criteria for the withdrawal of the appeal with regard to the issue of entitlement to service connection for a heart disability are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran perfected an appeal as to the issue for entitlement to service connection for heart disease.  The AOJ certified the issue for appellate consideration.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204 (a).

Following certification of the appeal to the Board, on record at the time of the May 2017 hearing, the Veteran's attorney requested that the issue for service connection for a heart disability be withdrawn from appellate consideration.  The Board finds that withdrawal of the issue was requested and there remains no allegation of error of fact or law for appellate consideration.  As the Board does not have jurisdiction to review the issue for service connection for a heart disability, it is dismissed. 


ORDER

The appeal with regard to entitlement to service connection for a heart disability is dismissed.


REMAND

In May 2017, the Veteran submitted additional evidence including an April 2017 Disability Benefits Questionnaire and a written waiver of consideration of review by the Agency of Original Jurisdiction (AOJ).  The Veteran's substantive appeal was received after February 2, 2013, and falls within the scope of a change in the law effectuated by Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154, and Veterans Benefits Administration Fast Letter 14-02 (evidence submitted by the appellant and/or representative where the substantive appeal is filed on or after February 2, 2013, may be considered without a waiver for initial AOJ review unless initial review by the AOJ is specifically requested).

However, VA medical treatment records were also associated with the record following certification of the appeal to the Board without a waiver of AOJ review.  As noted above, Section 501 of the Camp Lejeune Act of 2012 has not been interpreted as applicable to evidence obtained by VA.  As such, remand is warranted for readjudication of the issue of entitlement to a higher initial rating for service-connected PTSD, major depressive disorder and generalized anxiety disorder, rated as 70 percent disabling, by the Agency of Original Jurisdiction (AOJ) with consideration of the additional evidence received in February 2017.

In view of the foregoing, the matter is Remanded to the AOJ for the following action:

Readjudicate the issue of entitlement to a higher initial rating for service-connected PTSD, major depressive disorder and generalized anxiety disorder, rated as 70 percent disabling, with consideration of the additional evidence received since the most recent Supplemental Statement of the Case (SSOC) issued in December 2015, to include an April 2017 Disability Benefits Questionnaire, and VA treatment records received in February 2017.  If the benefit sought is not granted, issue a SSOC reflecting such adjudication, and afford the appropriate period for response.  Thereafter, return the appeal to the Board for appropriate action, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


